The referee has not found that the defendant contracted for the painting done in her house, nor that her husband acted as her *Page 323 
agent. His report shows that there was some evidence before him from which he might find how this was. If such contract was made, it was a contract in respect to her property for which she would be liable. It is purely a question of fact, whether the plaintiff contracted with the defendant's husband on his own account, or in behalf of his wife. I do not find any question of law to be settled.
Case discharged.